Citation Nr: 1715561	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-43 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to service-connected left knee arthritis.
 
2.  Entitlement to service connection for a right knee disability, including as secondary to service-connected left knee arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  

In August 2016, the Board remanded the issues of service connection for the right hip and right leg disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the previous August 2016 Board remand, the AOJ was directed to request the Veteran identify any pertinent missing private treatment notes regarding his claimed right hip and right leg disabilities.  It does not appear that the AOJ ever sent the Veteran an appropriate development letter as requested in the Board remand.  As such, another remand is necessary.

On remand, the Board directed that updated VA treatment notes should be associated with the claims file and that the RO should ask the Veteran to identify any private treatment for his right hip and right leg/knee disabilities.  Thereafter, the RO should attempt to obtain any records identified with his assistance.  In addition, the AOJ should determine whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits and, if so, obtain any related records.  In regard to private treatment notes, for example, the Veteran mentioned seeing a provider on Harry Hines during his October 2015 Board hearing.  Also, his initial total hip replacement was performed in the private sector and no contemporaneous records have been associated with the claims file.

Unfortunately, following the Board's remand, no request was made of the Veteran to identify or submit any pertinent medical records.  As such, this case must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain any missing VA treatment notes and associate them with the claims file.

2.  Determine whether the Veteran is in receipt of SSA disability benefits.  If so, attempt to obtain all SSA records and associate them with the Veteran's claims file.

3.  Invite the Veteran to identify any additional medical providers who treated him for any of the claims discussed herein.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

4.  Then, after taking any additional appropriate development, readjudicate the claim considering all the evidence of record and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2014).





_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

